         Case 1:18-cv-02921-JMF Document 417 Filed 10/29/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 STATE OF NEW YORK, et al.,

                     Plaintiffs,


           v.                                                     No. 1:18-cv-2921 (JMF)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                     Defendants.



            NOTICE OF APPEARANCE AND REQUEST FOR ELECTRONIC
                            NOTIFICATIONON


TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note her appearance and to add

her as a Filing User to whom Notices of Electronic Filing will be transmitted in this case.

Dated: October 29, 2018                        Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               BRETT A. SHUMATE
                                               Deputy Assistant Attorney General

                                               JOHN R. GRIFFITHS
                                               Director, Federal Programs Branch

                                               /s/Carlotta P. Wells ____
                                               CARLOTTA P. WELLS
                                               Assistant Branch Director



                                                  1
Case 1:18-cv-02921-JMF Document 417 Filed 10/29/18 Page 2 of 2



                            United States Department of Justice
                            Civil Division
                            P.O. Box 883
                            Washington, DC 20530
                            Tel.: (202) 514-4522
                            Email: carlotta.wells@usdoj.gov




                               2
